DETAILED ACTION
This action is in response to the amendment filed June 10, 2022. The specification and claims 1 and 6 have been amended, claims 2 and 5 have been canceled and new claims 21 and 22 have been added. 
Claims 1, 3, 4 and 6-22 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nathan A. Smith on August 2, 2022.
The application has been amended as follows: 

In claim 7 line 1, “claim 6” has been changed to --claim 3--. 
In claim 22 line 1 after “wherein”, --the drive disc is connected to the flex plate by a plurality of studs, and-- has been inserted.

Allowable Subject Matter
Claims 1, 3, 4 and 6-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious an engine damper including the specified drive disc in combination with the remainder of the structure recited in independent claim 1, in particular wherein the drive disc defines a plurality of third holes circumferentially arranged in a third pattern that corresponds to the first pattern.
Claims 3, 4 and 7-13 depend from claim 1.
The prior art does not disclose or render obvious a hybrid module comprising an electric machine including a shaft having a first end and a second end, a torque converter, and the specified damper arranged together in the manner set forth in independent claim 14, particularly wherein the damper includes a driven disc defining a plurality of circumferentially arranged first holes,Serial No. 16/870,400Attorney's Docket No.: 102376.0005P/P192105 US Page: 5 of 8a hub non-rotatably connected to the first end of the shaft, the hub defining a plurality of second holes circumferentially arranged to align with the first holes, and connectors disposed in the first and second holes to connect the hub to the driven disc.
Claims 15-18 depend from claim 14.
The prior art does not disclose or render obvious a method of assembling an engine damper to an electric machine including the steps of installing a hub having a plurality of circumferentially arranged first holes on a shaft of an electric machine; placing a driven disc of the engine damper on the hub such that a plurality of second holes of the driven disc are aligned with the first holes; and inserting connectors through the first and second holes as recited in independent claim 19.
Claim 20 depends from claim 19.
The prior art does not disclose or render obvious an engine damper including the specified drive disc connectable to a flex plate in combination with the remainder of the structure recited in independent claim 21, in particular including a pilot projecting from the drive disc and configured to engage with a crankshaft of an engine to center the engine damper. 
Claim 22 depends from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0226550 A1 discloses a torque transmission arrangement 1 for an automatic hybrid transmission 2 including an electric machine 40 and torsional dampers 10 and 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656